UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAMUEL BADILLO, JR.,
                             Plaintiﬀ,
                                                        OPINION & ORDER
               – against –
                                                           18 Civ. 8414 (ER)
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,
                             Defendant.


RAMOS, D.J.:
       Samuel Badillo, Jr. brings this action pursuant to 42 U.S.C. § 405(g) challenging
the decision of the Commissioner of Social Security (the “Commissioner”) denying his
application for disability insurance beneﬁts (“DIB”). Pending before the Court are the
parties’ cross-motions for judgment on the pleadings, pursuant to Federal Rule of Civil
Procedure 12(c). Docs. 14, 18. On November 7, 2018, Magistrate Judge Kevin
Nathaniel Fox issued a Report and Recommendation (the “R&R”), recommending that
the Court grant Badillo’s motion, deny the Commissioner’s motion, and remand the case
to the Commissioner for the calculation of beneﬁts only. Doc. 21. ae Commissioner
ﬁled timely objections to the R&R. Doc. 24. For the reasons stated below, Badillo’s case
is REMANDED to the Commissioner for further administrative proceedings consistent
with this Opinion.
I.     BACKGROUND
       A. Statutory Scheme
       An individual is considered “disabled” under the Social Security Act if she is
unable “to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death or
which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A). Additionally, a claimant seeking DIB must
demonstrate that she became disabled before the date on which she was last
insured. Id. §§ 416(i), 423(a) & (c)(1). In making a disability determination, the
Commissioner must consider: “(1) the objective medical facts; (2) diagnoses or medical
opinions based on such facts; (3) subjective evidence of pain or disability testiﬁed to by
the claimant . . . ; and (4) the claimant’s educational background, age, and work
experience.” Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (internal quotation marks
and citations omitted).
       In order to determine whether an individual is disabled, the Commissioner follows
the ﬁve-step sequential evaluation process set out in 20 C.F.R. § 404.1520. At step one,
the Commissioner determines whether the individual is engaged in any “substantial
gainful activity”; if she is, she is not disabled. 20 C.F.R. § 404.1520(a)(4)(i), (b). At step

two, the Commissioner determines whether the individual has a “severe impairment” that
“signiﬁcantly limits [her] physical or mental ability to do basic work activities”; if she
does not have such an impairment, she is not disabled. Id. § 404.1520(c), (a)(4)(ii). At
step three, the Commissioner determines whether the individual has an impairment that
meets or equals one of those listed in Appendix 1; if she does, she is disabled. Id. §
404.1520(a)(4)(iii), (d). If she does not, the Commissioner will assess and make a ﬁnding
about the individual’s residual functional capacity (“RFC”)—or “the most [she] can still

do despite [her] limitations”—based on all the relevant evidence in her case
record. Id. §§ 404.1545(a)(1), 404.1520(e). At step four, the Commissioner determines
whether, considering her RFC, the individual can still do her past relevant work; if she
can, she is not disabled. Id. § 404.1520(a)(4)(iv), (f). Finally, at step ﬁve, the
Commissioner determines whether, considering her RFC, age, education, and work
experience, the individual can make the adjustment to other work; if she cannot make the
adjustment to other work, she is disabled, and if she can, she is not. Id.
§ 404.1520(a)(4)(v), (g). “If at any step a ﬁnding of disability or nondisability can be




                                              2
made, the SSA will not review the claim further.” Barnhart v. =omas, 540 U.S. 20, 24
(2003).
          B. Procedural History
          Badillo originally ﬁled an application for DIB on February 24, 2010, alleging
disability since May 20, 2009. Doc. 13 at 132–38. ae application was denied on June 4,
2010. Id. at 67–74. Badillo timely ﬁled a request for a hearing and appeared before an
administrative law judge (“ALJ”) on June 9, 2011. In a decision dated July 11, 2011, the
ALJ found Badillo capable of performing a range of light work. Id. at 7–22. After the
Appeals Council denied Badillo’s request for review, the case was appealed to a federal
district court, where the parties stipulated to remand. Id. at 522. A second hearing was
held on June 4, 2013. In a decision dated January 2, 2014, the ALJ again denied
Badillo’s application for DIB. Id. at 420–44. ais decision was again appealed to the
district court, where the parties again stipulated to remand. Id. at 910–13.
          Upon remand, the Appeals Council vacated the ALJ’s January 2, 2014 decision
and remanded to an ALJ for resolution of the following issues:

             •   ae hearing decision indicates that the claimant has the residual functional
                 capacity for work-related functions that indicate the claimant “can fre-
                 quently handle, ﬁnger and reach in all direction with the right upper ex-
                 tremity.” In making this determination, the ALJ discounted evidence from
                 a medical expert, Dr. Axline, who indicated the claimant was unable to
                 reach overhead, due to limited abduction. In addition, there are multiple
                 opinions in the record, which support Dr. Axline’s notation regarding
                 claimant’s inability to reach overhead. aerefore, further evaluation of the
                 claimant’s ability to reach overhead is necessary.

          Upon remand, the ALJ will:

             •   Obtain additional evidence concerning the claimant’s impairments in order
                 to complete the administrative record in accordance with the regulatory
                 standards regarding consultative examinations and existing medical evi-
                 dence.

             •   Give further consideration to the treating and nontreating source opinions
                 pursuant to the provisions of 20 C.F.R. 404.1527 and Social Security



                                              3
                Rulings 96–2p and 96–5p, and explain the weight given to such opinion
                evidence, speciﬁcally with respect to the claimant’s ability to utilize his
                right upper extremity. As appropriate, the Administrative Law Judge may
                request the treating and nontreating source to provide additional evidence
                and/or further clariﬁcation of the opinion.

            •   Give further consideration to the claimant’s maximum residual functional
                capacity and provide appropriate rationale with speciﬁc references to evi-
                dence of record in support of the assessed limitations.

            •   If warranted by the expanded record, obtain evidence from a vocational
                expert to clarify the eﬀect of the assessed limitations on the claimant’s oc-
                cupational base. ae hypothetical questions should reﬂect the speciﬁc ca-
                pacity/limitations established by the record as a whole. ae Administra-
                tive Law Judge will ask the vocational expert to identify examples of
                appropriate jobs and to state the incidence of such jobs in the national
                economy. Further, before relying on the vocational expert evidence the
                Administrative Law Judge will identify and resolve any conﬂicts between
                the occupational evidence provided by the vocational expert and infor-
                mation in the Dictionary of Occupational Titles (DOT) and its companion
                publication, the Selected Characteristics of Occupations.
Id. at 916–17 (internal citations omitted). A third hearing was held on April 20, 2017, this
time before a diﬀerent ALJ. ae ALJ again denied Badillo’s application. Id. at 818–45.
It is this decision that is on appeal here.
        On September 17, 2018, Badillo commenced the instant action. Doc. 1. On April
2, 2019, Badillo moved for judgment on the pleadings. Doc. 14. On May 13, 2019, the
Commissioner cross-moved for judgment on the pleadings. Doc. 18.
        C. Ae ALJ’s Decision
        ae ALJ, following the ﬁve-step process laid out in 20 C.F.R. § 404.1520A,
determined that Badillo was not disabled under the Act. Doc. 13 at 818–45. ae ALJ
found that Badillo last met the insured status requirement of the Social Security Act on
December 31, 2014. Doc. 13 at 823. At step one, the ALJ determined that Badillo had
not engaged in substantial gainful activity from May 20, 2009, the alleged date of onset
of disability, through December 31, 2014. Id. at 824. At step two, the ALJ found that
Badillo had the following severe impairments: “status-post cervical fusion and cervical
spondylosis, lumbosacral disc herniation and degenerative disc disease, cubital tunnel


                                              4
syndrome, status-post right knee meniscus tear and arthroscopy, status-post right shoulder
arthroscopy with osteoarthritis, sleep apnea, asthma and obesity.” Id. However, at step
three, the ALJ found that Badillo did not have an impairment or combination of
impairments that met or medically equaled the severity of one of the listed impairments
in Appendix 1, which would have conclusively established disability. Id. Before
proceeding to step four, the ALJ determined Badillo’s RFC. After considering the entire
record, the ALJ found that Badillo had the RFC to perform light work, except that he
could
        occasionally climb ramps and stairs, but cannot climb ladders, ropes and
        scaffolds . . . can occasionally balance, stoop, crouch and kneel, but cannot
        crawl . . . should avoid unprotected heights and hazardous machinery . . .
        can frequently flex, extend and rotate the neck . . . can frequently reach,
        but can perform no overhead reaching, with the right upper extremity . . .
        can frequently handle and finger with the right hand and wrist . . . must
        also avoid exposure to respiratory irritants such as dust, fumes and gases.
Id. At step four, the ALJ determined that Badillo would be unable to perform any past
relevant work, but at step ﬁve, he determined that there were jobs available in the general
economy that Badillo could perform. Id. at 833–34.
        ais case primarily concerns the ALJ’s RFC assessment. Speciﬁcally, the parties
dispute whether the ALJ aﬀorded the correct weight to treating and non-treating
physicians and whether the assessment was supported by substantial evidence. In making

his assessment, the ALJ considered the treatment records and notes of Dr. Cammissa,
Dr. Leﬀ, Dr. Ji, Dr. Heise, Dr. Cohen, and Dr. Edynak; as well the medical opinions of Dr.
Edynak, Dr. Cammissa, Dr. Ji, Dr. Leﬀ, and Dr. Axline.1
                                        Treatment Records
        ae ALJ ﬁrst considered records of oﬃce examinations by Dr. Cammissa. aese
indicated that, though Badillo had a history of neck pain, he had responded well to
treatment, including injections. Id. at 825–26. aese records also indicated “a possible

1
 ae ALJ also considered treatment records and opinions of Dr. Fiore, Dr. Keltz, and Dr. Heftier. Id. at
832–33. However, these are not at issue in this litigation.



                                                     5
element of cubital tunnel syndrome,” but “5/5 motor strength throughout his major
muscle groups, with intact sensation.” Id. at 826. ae ALJ noted, for example, that “in
May 2012, although the claimant reported a recurrence of upper extremity symptoms,
physical examination remained unchanged and found the claimant neurologically intact
with the ability to perform heel and toe walking.” Id. “During th[is] visit, [Badillo]
noted that yearly epidural steroid injections were ‘very helpful.’” Id.
       Badillo also received pain management treatment, including injections, from
Dr. Leﬀ and Dr. Ji. Id. Oﬃce visit notes from Dr. Leﬀ and Dr. Ji are in keeping with
Dr. Cammissa’s notes, showing that Badillo felt his pain “was well controlled with a
combination of medication and epidural injections.” Id. at 827. “Examinations from
these treating physicians revealed some restricted right shoulder and cervical motion and

muscle tenderness, but consistently indicated good strength, stable neurological ﬁndings
and some ongoing, but improved pain.” Id. ae ALJ found that “[o]verall, when
assessing a function-by-function assessment of basic work activities, the exams from
Drs. Leﬀ and Ji provide support for the . . . residual functional capacity.” Id.
       ae ALJ also considered records from Dr. Heise, who Badillo saw for two
neurologic consultations in 2010. Id. At the ﬁrst of these, in April, Dr. Heise found that
Badillo’s “right arm strength was globally about 4 to 4+/5,” but that his “left arm was

normal in strength, and all muscle groups to [his] legs were normal.” Id. He also found
that Badillo was “[a]ble to stand on his heels and his toes, . . . was quite muscular in
appearance and had no focal atrophy.” Id. At the second, in October, Dr. Heise found
that “there was normal coordination and normal movements to all of [Badillo’s] four
extremities and examination revealed normal ﬁne coordination of the hands.” Id.
Dr. Heise further noted that Badillo “had no muscle atrophy, but instead, . . . was ‘quite
muscular.’” Id. ae ALJ found that these “generally mild neurologic deﬁcits” did not
support complete disability. Id. at 828. Dr. Heise’s notes “in no way demonstrate that the
claimant was prevented from engaging in activities consistent with light work and could


                                              6
at least frequently ﬂex, extend and rotate the neck and generally use the right upper
extremity including the ability to frequently handle and ﬁnger.” Id.
        Dr. Cohen’s treatment notes also corroborated this. In particular, “[n]o limitations
[were] placed on [Badillo’s] ability to lift, carry, or reach . . . due to a right shoulder
condition. Nor are there any deﬁcits noted with respect to the claimant’s ability to kneel,
climb, bend, walk or maintain his stance from a right knee impairment.” Id. at 828. ae
ALJ concluded that “[o]verall, these reports provide substantial evidence that the
claimant could at least frequently reach in all directions with the right upper extremity
and at least occasionally stoop and crouch.” Id.
        ae ALJ also noted that “Dr. Edynak’s consultative evaluation was without
alarming ﬁndings. [Badillo] appeared in no acute distress, maintained a normal stance

and walked with a normal gait.” Id. at 829. aese examination notes were consistent
with the evaluations of Dr. Cohen and the physical exams of both Drs. Ji and Jeﬀ. Id. ae
ALJ further found that Badillo “was unencumbered in his ability to oppose his thumb to
all ﬁngers and could manipulate a zipper and a button and even tie without noted
diﬃculty.” Id.
        In general, the ALJ found that
            mild, more subjectively based deﬁcits to strength and sensation have
            been noted by treating and examining physicians, as well as muscle
            spasm and some limitation to spinal, right shoulder and right knee
            motion; however, records fail to document chronic or signiﬁcant
            deﬁcits in sensation, motor power and reﬂexes consistent with the
            signiﬁcant pain and stiﬀness reported by the claimant.
Id. at 828. Similarly, “there are no records substantiating the severe degree of numbness,
stiﬀness, pain and weakness consistent with the highly limited functional abilities
reported, including the inability to utilize his hands and ﬁngers for grasping and holding,
or to sit, stand or walk for extended periods.” Id. at 829.




                                                7
                                     Medical Opinions
        Dr. Edynak opined that Badillo “had mild limitations with walking, standing,
climbing stairs, kneeling, squatting, heavy lifting and carrying,” as well as “moderate to
marked limitations in reaching, carrying and reaching overhead with marked limitations
to turning his head and looking up.” Id. at 829. Moreover, Dr. Edynak opined that
“[m]ild to moderate limitations were indicated for handling objects and ﬁne
manipulations.” Id. ae ALJ gave minimal weight to Dr. Edynak’s opinion that Badillo
had diﬃculty turning his head and looking up because he found it was inconsistent with
the other evidence of record, “including progress notes of Dr. Cammissa and Drs. [L]eﬀ
and Ji.” Id. at 830. However, he noted that “[i]n any case, such restriction has been
provided for in the residual functional capacity with limitations for frequent neck

motions.” Id. ae ALJ also gave little weight to Dr. Edynak’s opinion that Badillo had
“moderate to marked limitations in reaching and carrying.” Id. ae ALJ found that these
were inconsistent with the clinical examinations of Dr. Heise, Dr. Leﬀ, and Dr. Ji,
“indicating largely intact neurologic function, good coordination and balance, a normal
gait and stance and the absence of muscle atrophy.” Id. As such, the ALJ found that “the
degree of restriction assessed by Dr. Edynak” was neither supported by the medical
record, nor by Badillo’s reported activities of daily living. Id.

        Dr. Cammissa opined that Badillo was “100% disabled and unable to return to
work.” Id. at 831. However, the ALJ found that this opinion was “not well supported by
[Dr. Cammissa’s] own objective examinations.” Id. ae ALJ further found that this
evidence was not well supported by substantial evidence “including the absence of
signiﬁcant ongoing deﬁcits in sensation or motor strength and ﬁndings on imaging studies
which revealed . . . ‘no signiﬁcant evidence’ of spinal cord compromise or exiting nerve
root compromise.” Id. ae ALJ noted that Dr. Cammissa’s opinion “was prepared for the
purposes of another government agency and was therefore geared to a diﬀerent statutory
test of disability.” Id.


                                              8
       ae ALJ also granted Dr. Leﬀ’s and Dr. Ji’s opinions very little weight, even
though they were Badillo’s treating physicians. Id. at 832. Dr. Ji and Dr. Leﬀ had
indicated that Badillo was “limited to a very restrictive functional ability consistent with
the inability to perform even sedentary work.” Id. at 831. aey expressed that Badillo
“drops objects, that he experiences pain with sitting or standing too long and that he
absolutely can’t lift.” Id. aese opinions, according to the ALJ, were “inconsistent with
objective clinical ﬁndings from [Dr. Leﬀ’s and Dr. Ji’s] examinations, as well as those
from Dr. Cammissa and Dr. Cohen, indicating some decreased motion, tenderness and
muscle spa[s]m, but no muscle atrophy or signiﬁcant motor loss, reﬂex loss or sensory
loss.” Id. at 832. ae ALJ also found that these opinions were inconsistent with ﬁndings
from imaging studies. Id. ae ALJ sent requests for clariﬁcation to these physicians, but

they failed to respond. Id. at 832.
       In contrast, the ALJ gave “great evidentiary weight” to the medical interrogatory
from Dr. Axline, an orthopedic expert who provided an assessment of Badillo’s
impairments and his functional limitations. Id. ae ALJ found that this opinion was
“highly detailed and cites to direct evidence in the record.” Id. He also found that it was
“consistent with the lack of signiﬁcant ﬁndings from the neurological examinations by
Dr. Heise, as well as the absence of muscle atrophy.” Id.
       D. Ae R&R
       On November 7, 2019, Judge Fox issued an R&R recommending that the Court
grant Badillo’s motion for judgment on the pleadings, deny the Commissioner’s motion,
and remand the case solely for the calculation of beneﬁts. Doc. 21. First, Judge Fox
found that the ALJ erred in his consideration of Dr. Axline’s opinion. Id. at 15–16. He

found that the ALJ “failed to identify the evidence with which Dr. Axline’s opinion was
consistent, ‘the results on imaging studies’ and ‘the examinations in progress notes.’” Id.
at 16. Moreover, the R&R found that the ALJ “did not assess weight in connection with
Dr. Heise or Dr. Cohen, both Badillo’s treating sources, nor did he explain or give a good


                                              9
reason for not weighing the opinions of Dr. Heise and Dr. Cohen, as required by the
regulations.” Id. He found that aﬀording “great weight to Dr. Axline’s opinion because it
is ‘consistent with the lack of signiﬁcant ﬁndings from the neurological examinations by
Dr. Heise, as well as the absence of muscle atrophy,’ while failing to weigh Dr. Heise’s
opinion without explaining or giving good reason was an error of law.” Id.
       Next, Judge Fox found that “giving Dr. Axline’s opinion great weight because it
was consistent with ‘the claimant’s reported activities of daily living,’ while rejecting Dr.
Edynak’s opinion because ‘it appears to rely solely on the claimant’s self-report,’ is
inconsistent and constitutes an error of law.” Id. Judge Fox noted that “the ALJ found
Badillo’s allegations of debilitating symptoms ‘not wholly persuasive nor consistent with
the evidence in the record,’” and “used his adverse credibility ﬁnding as a basis for

assigning both great weight to Dr. Axline’s opinion and minimal weight to Dr. Edynak’s
opinion.” Id.
       aird, Judge Fox found that “giving ‘very little weight’ to the opinions of Dr. Leﬀ
and Dr. Ji because they were inconsistent with the discredited opinion of Dr. Cammissa is
an error of law because it is not a good reason for not according controlling weight to
treating sources and is contrary to the regulations.” Id. at 17.
       Judge Fox also found that “the ALJ failed to assess medical evidence anew” and

“failed to consider the opinions of treating and nontreating sources,” in light of Dr.
Axline’s ﬁnding that Badillo’s right shoulder is “limited to 90 [degrees] abduction on
some physical exams.” Id. at 17. He also “failed to assess anew medical evidence with
respect to Badillo’s cubital tunnel syndrome and his ability to handle and ﬁnger with right
hand and wrist.” Id. at 18. Indeed, Judge Fox noted that “the ALJ repeated verbatim
large sections of the residual functional capacity ﬁnding from the January 2, 2014
opinion, which was vacated, suggesting the lack of an assessment of residual functional
capacity anew, by the ALJ.” Id. at 17–18.




                                             10
       Because “the ALJ failed to assess medical evidence anew and to provide a good
reason for not giving controlling weight to the opinions of treating sources,” Judge Fox
found that “the ALJ’s residual functional capacity determination is not supported by
substantial evidence.” Id. at 18. He then found, based on the circumstances, that remand
was appropriate for the limited purpose of calculating beneﬁts. Id.
II.    STANDARD OF REVIEW
       ais Court has the “power to enter, upon the pleadings and transcript of the
record, a judgment aﬃrming, modifying, or reversing the decision of the Commissioner .
. . with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). In
reviewing a denial of disability beneﬁts, however, the Court may not determine de
novo whether an individual is disabled. Rather, the Court may only reverse the ALJ’s
determination if it is based upon legal error or is not supported by substantial
evidence. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999). “Substantial evidence is
‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.’” Halloran v. Barnhart, 362 F.3d 28, 31 (2d
Cir. 2004) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). If the ALJ’s
ﬁndings as to any fact are supported by substantial evidence, those ﬁndings are
conclusive. Diaz v. Shalala, 59 F.3d 307, 312 (2d Cir. 1995). If, on the other hand, the
ALJ’s determination is not supported by substantial evidence or contains legal error, the
determination must be reversed or remanded. Rosa, 168 F.3d at 77.
       A district court reviewing a magistrate judge’s report and recommendation “may
accept, reject, or modify, in whole or in part, the ﬁndings or recommendations made by
the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Parties may ﬁle speciﬁc written

objections to the report and recommendation “[w]ithin fourteen days after being served
with a copy.” Id.; see also Fed. R. Civ. P. 72(b)(2). A district court reviews de novo those
portions of the report and recommendation to which timely and speciﬁc objections are
made. 28 U.S.C. § 636(b)(1)(C). ae district court may adopt those parts of the report


                                             11
and recommendation to which no party has timely objected, provided no clear error is
apparent from the face of the record. Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y.
2008).
         Objections must be “speciﬁc and clearly aimed at particular ﬁndings in the
magistrate judge’s proposal.” Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485,
487 (S.D.N.Y. 2009). Where a party’s objections are “merely perfunctory responses,
argued in an attempt to engage the district court in a rehashing of the same arguments set
forth in the original petition,” the district court will only review the R&R for clear
error. Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y. 2008) (internal quotation
marks and citation omitted); see also Hernandez v. Comm’r of Soc. Sec., No. 13 Civ.
5625 (PAE) (DF), 2015 WL 5122523, at *2 (S.D.N.Y. Aug. 31, 2015), aﬀ’d, 669 F. App’x

599 (2d Cir. 2016). aat is because “parties are not to be aﬀorded a ‘second bite at the
apple’ when they ﬁle objections to a Report and Recommendation.” Camardo v. Gen.
Motors Hourly–Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992).
III.     DISCUSSION
         ae Commissioner raises ﬁve objections to the R&R: (1) that the ALJ did not
have to assign weight to the ﬁndings of Dr. Heise and Dr. Cohen, as these doctors did not
provide medical opinions; (2) that the ALJ did not improperly use an “adverse credibility
ﬁnding” in weighing the opinions of Dr. Axline and Dr. Edynak; (3) that the ALJ properly
found that the opinions of Drs. Leﬀ, Ji, and Cammisa were inconsistent with
Dr. Cammisa’s and Dr. Cohen’s treatment notes; (4) that the ALJ’s RFC ﬁnding was
supported by substantial evidence; and (5) that even if the ALJ’s decision is not aﬃrmed,
the proper remedy is remand for further administrative proceedings. ae Court will

consider each of these objections in turn.
         A. Dr. Heise and Dr. Cohen
         ae R&R found that the ALJ did not assess weight in connection with Dr. Heise
or Dr. Cohen, both Badillo’s treating sources. As a consequence, it found that the ALJ


                                             12
erred by giving great weight to Dr. Axline’s opinion because it is consistent with the lack
of signiﬁcant ﬁndings from the neurological examinations by Dr. Heise, as well as the
absence of muscle atrophy, while failing to weigh Dr. Heise’s opinion. ae
Commissioner argues that the ALJ acted properly because there was no medical opinion
from either Dr. Heise or Dr. Cohen for the ALJ to weigh. ae Court agrees and ﬁnds that
the ALJ did not commit legal error by failing to speciﬁcally describe what weight he
aﬀorded to the objective medical tests and treatment notes of Dr. Heise and Dr. Cohen.
       Under the relevant regulations, 20 C.F.R. §§ 404.1527(a)(1) and 416.927(a)(1),
“[m]edical opinions are statements from acceptable medical sources that reﬂect
judgments about the nature and severity of your impairment(s), including your
symptoms, diagnosis and prognosis, what you can still do despite impairment(s), and

your physical or mental restrictions.” As other courts in this district have recognized,
“[t]he results of objective tests, including ‘any clinical or diagnostic techniques,’ are not
medical opinions.” Bailey v. Berryhill, No. 15 Civ. 9287 (LTS) (RLE), 2017 WL
1102671, at *2 (S.D.N.Y. May. 24, 2017) (quoting Peach v. Astrue, No. 08 Civ. 0741
(FJS), 2009 WL 7113220, at * 5 (N.D.N.Y. Dec. 3, 2009)). aey also diﬀer from
“treatment notes,” which merely “describ[e] the results of examinations and medical
tests, and describe[e] treatments and treatment plans.” Id. aey instead “must reﬂect a

judgment ‘with regard to the nature and severity of plaintiﬀ’s limitations beyond a mere
diagnosis and description of symptoms.’” Id. (quoting Merriman v. Comm’r of Soc. Sec.,
No. 14 Civ. 3510 (PGG) (HBP), 2015 WL 5472934, at *20 (S.D.N.Y. Sept. 17, 2015)).
       ae records from Dr. Cohen consist of reports of two surgeries, as well as
treatment notes with only descriptions of Badillo’s symptoms and diagnoses. Doc. 13 at
235, 267-69, 364, 664, 751–758, and 781–82. In addition, Dr. Heise’s treatment notes
consist mostly of diagnoses, descriptions of Badillo’s symptoms, results of medical tests,
and treatment plans. Id. at 391–396. Because the records of Dr. Heise and Dr. Cohen do
not contain judgments about the nature and severity of Badillo’s impairment, they are not


                                              13
medical opinions. In any event, Badillo does not cite a speciﬁc statement from either
Dr. Heise or Dr. Cohen that he claims to be a medical opinion. Because the ALJ’s
decision included a thorough discussion of these records—and there is no claim that this
discussion was factually incorrect—the ALJ’s failure to assign a weight to these notes
would be, at most, harmless error. Peach, 2009 WL 7113220, at *6 (ﬁnding the
Commissioner’s failure to assign weight to treatment note opinions to be harmless error,
where the decision included a thorough discussion of the treatment notes and Plaintiﬀ did
not articulate how the decision conﬂicted with the notes).
         Accordingly, the ALJ did not commit legal error by failing to weigh the medical
opinions of Dr. Heise or Dr. Cohen.
         B. Dr. Axline and Dr. Edynak
         Next, the Commissioner argues that it was “clear error for the Magistrate Judge to
state that the ALJ used an adverse credibility ﬁnding as a basis for assigning both great
weight to Dr. Axline’s opinion and minimal weight to Dr. Edynak’s opinion.” Doc. 24 at
5 (internal quotation marks and citation omitted). ae Court agrees with the
Commissioner that credibility ﬁndings are improper under the Act.2 See SSR 16–3p.
However, this does little to explain the inconsistency between the ALJ’s reliance on
Badillo’s subjective allegations when they supported Dr. Axline’s ﬁndings, and his
repudiation of them when they would have supported Dr. Edynak’s. Neither the ALJ nor
the Commissioner explain this discrepancy.
         Moreover, as Badillo notes, the ALJ’s evaluation of Dr. Axline’s opinion was
improper for other reasons. First, it was inappropriate to use Dr. Axline’s opinion to
discredit, at least in part, the opinions of Dr. Leﬀ and Dr. Ji. See Hidalgo v. Bowen, 822

F.2d 294, 297 (2d Cir. 1987) (“A corollary to the treating physician rule is that the


2
  ae Court is not entirely convinced, however, that the ALJ did not make such a credibility ﬁnding. In
particular, the Court fails to see the pertinence of the ALJ’s remark that Badillo’s “retirement pension may
reduce his motivation to seek further employment.” Doc. 13 at 831.



                                                     14
opinion of a non-examining doctor by itself cannot constitute the contrary substantial
evidence required to override the treating physician’s diagnosis.”). As discussed below,
however, there was additional substantial evidence to discount these opinions, and so, this
error was harmless. Second, as that of a non-examining medical expert, Dr. Axline’s
opinion was not entitled to the “great weight” that it was aﬀorded by the ALJ. See Vargas
v. Sullivan, 898 F.2d 293, 295–96 (2d Cir. 1990) (“ae general rule is that the written
reports of medical advisors who have not personally examined the claimant deserve little
weight in the overall evaluation of disability. ae advisers’ assessment of what other
doctors ﬁnd is hardly a basis for competent evaluation without a personal examination of
the claimant.”) (internal quotation marks and citations omitted). ae Court is unaware of
the ultimate impact this opinion—which stated that Badillo “could lift and carry up to 20

pounds occasionally and up to 10 pounds frequently; sit at least for a total of 6 hours; and
stand and/or walk at least 4 hours each; but should never reach overhead with the right
upper extremity in an eight-hour workday”—had on the ALJ’s RFC assessment, as it
appears to be one of the only aﬃrmative ﬁndings of functionality. Doc. 13 at 832. As
such, on remand, the ALJ should consider the appropriate weight to give Dr. Axline’s
ﬁndings.
       C. Dr. Leﬀ, Dr. Ji, and Dr. Cammissa
       aird, the R&R found that the ALJ’s decision to give very little weight to the
opinions of Dr. Leﬀ and Dr. Li because they were inconsistent with the discredited
opinion of Dr. Cammissa was an error of law. Doc. 21 at 17. ae Commissioner argues
that the R&R erroneously confuses the medical opinions of the treating doctors with their
examination ﬁndings and treatment notes. Speciﬁcally, the Commissioner notes that the

ALJ gave very little weight to the opinions of Dr. Leﬀ and Dr. Ji not because they were
inconsistent with any opinion rendered by Dr. Cammissa, but because they were
“inconsistent with objective clinical ﬁndings from not only their own treatment notes,”
but also from Dr. Cammissa’s treatment notes.


                                            15
        ae Court agrees with the Commissioner that the R&R conﬂates Dr. Cammissa’s
treatment notes with his medical opinion. Moreover, even treating opinions need not be
given signiﬁcant weight when there is “substantial evidence that the opinion is
contradicted by other evidence.” Monette v. Astrue, 269 F. App’x 109, 113 (2d Cir. 2008)
(citing Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)). While these treatment
notes may be read as consistent with his position that he was disabled, they may also be
read to support the Commissioner’s position. As such, substantial evidence existed for
the ALJ’s decision to aﬀord them little weight.
        D. Substantial Evidence
        Finally, the Commissioner argues that the ALJ’s decision was supported by
substantial evidence. Speciﬁcally, the Commissioner takes issue with the R&R’s
statement that the ALJ’s decision failed to assess the RFC anew because it “repeated
verbatim large sections of the residual functional capacity ﬁnding from the January 2,
2014 opinion, which was vacated.” Doc. 21 at 17–18. It is irrefutable that the ALJ did,
indeed, copy large swaths of the previous opinion. Compare Doc. 13 at 828–30 with
Doc. 13 at 889–90. But the Court notes that, contrary to the R&R, the ALJ did include
some new analysis, particularly with regard to its evaluation of Dr. Edynak’s opinion.
Indeed, as the Appeals Council instructed on remand, the ALJ paid particular attention to
Badillo’s inability to reach overhead. Doc. 13 at 916–17. ae Court is also unconvinced
that the ALJ’s ﬁndings are “internally contradictory and inconsistent.” Doc. 21 at 18.
And contrary to Badillo’s assertion that the ALJ “cherry-picked” with regard to the record
evidence, the ALJ consistently explained his decisions where he accepted opinions only
in part. See, e.g., Howe v. Colvin, No. 12 Civ. 6955 (JPO) (SN), 2013 WL 4534940, at

*14 (S.D.N.Y. Aug. 27, 2013) (“[A]n ALJ is not required to accept or reject a medical
opinion in its entirety.”).
        ais does not mean, however, that the ALJ’s decision was necessarily supported
by substantial evidence. “In sum,” the ALJ states that the substantial evidence on which


                                            16
he relied was namely the “absence of evidence” and a “lack of positive ﬁndings” in the
treatment notes of Drs. Leﬀ, Ji, Cammissa, Cohen, and Heise. Doc. 13 at 833 (emphasis
added). Having assigned little or no weight to the opinions of all of Badillo’s treating
sources—and inappropriately put too much weight on that of Dr. Axline—the ALJ had
little aﬃrmative evidence on which to rely in making his assessment. ae ALJ requires
“aﬃrmative evidence demonstrating [a claimant’s] residual functional capacity.” Rosa,
168 F.3d at 81. “[W]hile an [ALJ] is free to resolve issues of credibility as to lay
testimony or to choose between properly submitted medical opinions, he is not free to set
his own expertise against that of a physician who testiﬁed before him.” McBrayer v.
Sec’y of Health and Human Servs., 712 F.2d 795, 799 (2d Cir. 1983); see also Filocomo
v. Chater, 944 F. Supp. 165, 170 (E.D.N.Y. 1996) (“In the absence of supporting expert

medical opinion, the ALJ should not have engaged in his own evaluations of the medical
ﬁndings.”).
       E. Remand for Further Administrative Proceedings
       Finally, the Commissioner argues that, even if the ALJ did commit legal error, the
appropriate remedy is remand for further administrative proceedings, rather than for the
calculation of beneﬁts. ae Court agrees. ais case has had a long and protracted
procedural history. However, its record is not so clear so as to assure the Court of
Badillo’s disability under the Act. As such, “remand for further development of the
evidence is the wiser course.” Rosa, 168 F.3d at 83.




                                             17
IV.      CONCLUSION
         For the foregoing reasons, Judge Fox’s R&R is adopted in part and rejected in

part. Badillo’s motion for judgment on the pleadings pursuant to Federal Rule of Civil
Procedure 12(c) is granted, and the case is remanded to the Commissioner of Social
Security for further proceedings. In particular, the Commissioner should reconsider the
appropriate weight to aﬀord Dr. Axline’s opinion, as well as ensure that any RFC
assessment is supported by substantial aﬃrmative record evidence. ae Clerk of Court is
respectfully directed to termination the motions, Docs. 14, 18, and to close the case.


         It is SO ORDERED.


Dated:    March 31, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                            18
